Citation Nr: 0025413	
Decision Date: 09/22/00    Archive Date: 09/27/00

DOCKET NO.  96-08 937A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to restoration of a compensable evaluation 
for retrocalcaneal bursitis of the right ankle, currently 
evaluated as noncompensable.  

2.  Entitlement to restoration of a compensable evaluation 
for retrocalcaneal bursitis of the left ankle, currently 
evaluated as noncompensable.  

3.  Entitlement to a separate compensable evaluation of 10 
percent for multiple service-connected disabilities evaluated 
as noncompensable pursuant to the provisions of 38 C.F.R. 
§ 3.324 (1999).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.L. Salas, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1987 to 
December 1988.  

This appeal arose from an October 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The RO reduced the disability 
evaluations for retrocalcaneal bursitis of the right and left 
ankles from 10 percent (effective since October 28, 1993) to 
noncompensable, effective February 1, 1996.  The RO also 
denied entitlement to a separate compensable evaluation of 10 
percent for the bilateral ankle disabilities evaluated as 
noncompensable pursuant to the provisions of 38 C.F.R. 
§ 3.324.

The veteran provided oral testimony before a Hearing Officer 
at the RO in May 1996, a transcript of which has been 
associated with the claims folder.  

In November 1997 the Board of Veterans' Appeals (Board) 
remanded the case to the RO for further development and 
adjudicative actions.  

In June 2000 the RO affirmed the determinations previously 
entered.

The case has been returned to the Board for further appellate 
review.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Initially the Board finds that the veteran's claims for 
restoration of the 10 percent evaluations for retrocalcaneal 
bursitis of the right and left ankles, and a separate 
compensable evaluation for her bilateral ankle disabilities 
pursuant to the criteria of 38 C.F.R. § 3.324 are well 
grounded within the meaning of 38 U.S.C.A. § 5107(a); that 
is, plausible claims have been presented.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  

The veteran's assertions concerning the severity of her ankle 
symptoms (that are within the competence of a lay party to 
report) are sufficient to conclude that her claims for 
restoration and increased evaluations are well grounded.  
King supra.  

The Court has held that a remand by the Board confers on an 
appellant a due process right to completion of the 
development ordered in the remand.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

The Board remand of November 1997 requested a VA medical 
examination to address functional limitation as required by 
VA regulations and Court case law.  In cases of evaluation of 
orthopedic injuries there must be adequate consideration of 
functional impairment including impairment from painful 
motion, weakness, fatigability, and incoordination.  See 
38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59;  Johnson v. Brown, 9 
Vet. App. 7 (1997), and DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Moreover motion of a joint may be deemed limited 
where painful even though a range of motion may be possible 
beyond the point when pain sets in.  Hicks v. Brown, 8 Vet. 
App. 417 (1995).  

Specifically, the Board asked for an opinion on additional 
disability during periods of flare-ups of symptoms.  The 
examiner was asked to "comment on the presence or absence of 
recurring attacks" and to "express an opinion as to whether 
... pain could significantly limit functional ability during 
flare-ups or when the affected joints are used repeatedly 
over a period of time."  

The Court in DeLuca, supra noted that where the pertinent 
diagnostic code provided for a rating solely on the basis of 
loss of range of motion, opinions on functional impairment 
should, if feasible, be characterized in terms of degree of 
additional loss of range of motion due to pain on use or 
during flare-ups.  

The August 1999 VA examination addressed some of the factors 
set forth in the above-cited regulations and DeLuca, but the 
analysis was largely superficial and there was no discussion 
of additional disability due to flare ups of symptoms aside 
from repeating the veteran's history that symptoms were 
activity-related and that she had occasional sprains.  There 
was also no specific discussion of pain during actual motion 
testing and no differentiation between passive and active 
range of motion.  

The Board cannot find that the examination substantially 
complies with the Board's remand directives.  Stegall supra.  
It is also noted in the examination that the examiner stated 
that there was "good muscular asymmetry with atrophy" yet 
no further discussion or analysis was provided with respect 
to this finding.  

The RO was instructed to implement corrective procedures if 
the VA examination report was not responsive to and in 
complete compliance with the Board's remand directives.  It 
is noted that when a medical report does not contain 
sufficient detail, it must be returned as inadequate for 
evaluation purposes.  See 38 C.F.R. § 4.2 (1999). 

The Board also requested that the RO contact the veteran and 
request a list of medical providers.  It appears that the RO 
did send appropriate letters to this effect to the veteran at 
her address of record but no response was received.  VA's 
duty to assist is not boundless and it is not a one-way 
street.  Wood v. Derwinski.  1 Vet. App. 190 (1991).  
However, it has also been held that records generated by VA 
are within the constructive (if not actual notice) of VA 
adjudicators.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  
If documents generated by VA agents or employees, including 
physicians, predate the Board's decision, are within the 
Secretary's control, and could reasonably be expected to be 
part of the record, then "such documents are, in 
contemplation of law, before the Secretary and the Board, and 
should be included in the record."  Id. at 612-613.  See 
also Dunn v. West, 11 Vet. App. 462 (1998).  While not 
perhaps made clear in the prior remand the RO should make a 
request for any additional VA treatment records regardless of 
the veteran's response.  

In summary, the Board is of the opinion that a 
contemporaneous examination of the appellant as well as 
association with the claims file of any additional treatment 
records that may have accumulated during the course of the 
appeal would materially assist in the adjudication of the 
issues on appeal.  

Therefore, pursuant to VA's duty to assist the appellant in 
the development of facts pertinent to her claims and to 
ensure due process of law under 38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1999), the Board is deferring 
adjudication of the issues on appeal pending a remand of the 
case to the RO for further development as follows:  

1. The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In this regard, the RO should request the 
veteran to identify the names, addresses, 
and approximate dates of treatment for 
all health care providers, VA or non-VA, 
inpatient or outpatient, who may possess 
additional records pertinent to treatment 
of her bilateral ankle symptomatology.  

After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.  

2.  The RO should arrange for a VA 
examination of the veteran by an 
orthopedic surgeon or another appropriate 
specialist in order to ascertain the 
current nature and extent of severity of 
her bilateral ankle disabilities.  Any 
further indicated special studies should 
be conducted.  


The claims file, copies of the criteria 
under 38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59, and a separate copy of this remand 
must be made available to and reviewed by 
the examiner prior and pursuant to 
conduction and completion of the 
examination.  The examiner must annotate 
the examination report that the claims 
file was in fact made available for 
review in conjunction with the 
examination.  

The examiner should record pertinent 
medical complaints, symptoms, and 
clinical findings, including specifically 
active and passive range of motion 
recorded in degrees of arc.  Functional 
limitations due to symptoms of the 
service-connected disability should be 
thoroughly evaluated.  

The examiner should then make an 
assessment of the severity of the 
disability in terms of the rating 
criteria pertaining to the ankles, and 
comment on the functional limitations, if 
any, caused by the appellant's service 
connected disability in light of the 
provisions of 38 C.F.R. §§ 4.10, 4.40, 
4.45, and 4.59.  

It is requested that the examiner provide 
explicit responses to the following 
questions:  

(a)  Do the service-connected bilateral 
ankle disabilities involve only the joint 
structure, or do they also involve the 
muscles and nerves?




(b)  Do the service connected bilateral 
ankle disabilities cause weakened 
movement, excess fatigability, and 
incoordination, and if so, can the 
examiner comment on the severity of these 
manifestations on the ability of the 
appellant to perform average employment 
in a civil occupation?  If the severity 
of these manifestations cannot be 
quantified, the examiner must so 
indicate.  

(c)  With respect to subjective 
complaints of pain, the examiner is 
requested to specifically comment on 
whether pain is visibly manifested on 
movement, the presence and degree of, or 
absence of, muscle atrophy attributable 
to the service connected disability, the 
presence or absence of changes in 
condition of the skin indicative of 
disuse due to the service connected 
disability, or the presence or absence of 
any other objective manifestation that 
would demonstrate disuse or functional 
impairment due to pain attributable to 
the service connected disability.  

(d)  Does the veteran experience flare-
ups of symptoms from the service-
connected bilateral ankle disabilities?  
If so, does pain significantly limit 
functional ability during flare-ups or 
when the affected joints are used 
repeatedly over a period of time?  If 
feasible, functional limitation should be 
characterized in terms of degrees of 
additional loss of range of motion due to 
pain on use or during flare-ups.  

(e)  The examiner is also requested to 
comment upon whether or not there are any 
other medical or other problems that have 
an impact on the functional capacity 
affected by the service connected 
disability, and if such overlap exists, 
the degree to which the nonservice 
connected problem creates functional 
impairment that may be dissociated from 
impairment caused by the service 
connected disability.  If the functional 
impairment created by the nonservice 
connected problem cannot be dissociated, 
the examiner should so indicate.  Any 
opinions expressed by the examiner must 
be accompanied by a complete rationale.  

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
supra.  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issues on appeal and 
document their consideration of the 
applicability of the criteria under 
38 C.F.R. §§ 3.321(b)(1), 4.40, 4.45, 
4.59 (1999).  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a Supplemental 
Statement of the Case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until she is notified by the RO; however, the veteran 
is advised that failure to cooperate by not reporting for any 
scheduled examinations may result in the denial of her claim.  
38 C.F.R. § 3.655 (1999).  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  

